 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    EPHRAIM JENKINS,                                  Case No.: 1:20-cv-00118-SKO (PC)

12                         Plaintiff,                   ORDER GRANTING PLAINTIFF’S MOTION
                                                        TO PROCEED IN FORMA PAUPERIS,
13            v.                                        DISCHARGING ORDER TO SHOW CAUSE,
                                                        AND DIRECTING PAYMENT OF FILING FEE
14    J. MCKAY, et al.,                                 BY CALIFORNIA DEPARTMENT OF
                                                        CORRECTIONS
15                         Defendants.
                                                        (Docs. 2, 5)
16

17          Plaintiff Ephraim Jenkins, a state prisoner proceeding pro se, moves the Court to proceed

18   in forma pauperis (IFP) in this action. (Doc. 2.) On January 27, 2020, the Court issued an order to

19   show cause why Plaintiff’s motion should not be denied. (Doc. 5.) Plaintiff filed a response on

20   February 10, 2020. (Doc. 6.) Based on the response, the Court DISCHARGES the order to show

21   cause (Doc. 5) and GRANTS Plaintiff’s motion to proceed IFP (Doc. 2). Notwithstanding the

22   granting of his IFP motion, Plaintiff is obligated to pay the statutory filing fee for this action. 28

23   U.S.C. § 1915(b)(1).

24          Accordingly, the Court ORDERS:

25                 1. Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is GRANTED.

26                 2. The director of the California Department of Corrections and Rehabilitation

27                    (CDCR) or his designee shall collect payments from Plaintiff’s inmate trust

28                    account in an amount equal to twenty percent of the preceding month’s income
 1               credited to the account, and shall forward those payments to the Clerk of the Court

 2               each time the amount in the account exceeds $10.00, in accordance with 28 U.S.C.

 3               § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the

 4               Clerk of the Court. The payments shall be clearly identified by the name and case

 5               number assigned to this action.

 6            3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 7               Plaintiff’s in forma pauperis application on the director of CDCR, via the court’s

 8               electronic case filing system (CM/ECF).

 9            4. The Clerk of the Court is directed to serve a copy of this order on the Financial
10               Department, U.S. District Court, Eastern District of California.

11
     IT IS SO ORDERED.
12

13   Dated:   February 14, 2020                                /s/   Sheila K. Oberto                .
                                                     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
